                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA

DANIEL C. FLINT.,
for himself and all others similarly situated,
                                                              Case No.
                                                              Hon. Judge
                        Plaintiff,

v.

ALLY FINANCIAL, INC.,
a Delaware Corporation,
UAR NATIONAL SERVICES, LLC.,
a Tennessee Limited Liability Company., and
ASSOCIATES ASSET RECOVERY, LLC.,
a South Carolina Limited Liability Company,
Jointly and Severally, Directly and Vicariously,

                      Defendants.
____________________________________________________________________________/
Law Offices of Daniel C. Flint, P.C.
Daniel C. Flint (50,000)
Counsel for Plaintiff
525 N. Tryon, Suite 1600
Charlotte, NC 28203
(704) 904-8469
info@flint-law.com
____________________________________________________________________________/


                                 CLASS ACTION COMPLAINT
        NOW COMES Plaintiff, DANIEL FLINT, individually and on behalf of all others

similarly situated, by and through his Attorneys, the LAW OFFICES OF DANIEL C. FLINT,

P.C., and states as follows:


                                     JURISDICTION AND VENUE
1. This Court has original jurisdiction pursuant to the Class Action Fairness Act (CAFA), 28

     U.S.C. § 1332(d) because this is a class action in which: (1) the amount in controversy exceeds

     the sum or value of $5,000,000, exclusive of interest and costs; (2) members of the proposed


                                                 1 of 21
       Case 3:19-cv-00189-FDW-DCK Document 1 Filed 04/16/19 Page 1 of 25
   plaintiff class are citizens of States different from Defendants; and (3) the proposed plaintiff

   class is made up of more than 100 individual members.

2. This Court has personal jurisdiction over Defendants because a substantial portion of the

   wrongdoings alleged herein occurred in North Carolina. Each Defendant has sufficient

   minimum contacts with North Carolina and has otherwise intentionally availed itself to the

   markets in North Carolina through the promotion, marketing, and sale of products and services

   sufficient to render the exercise of jurisdiction by this Court under traditional notions of fair

   play and substantial justice.

3. This court may exercise supplemental jurisdiction over any related state law claims arising out

   of the same nucleus of operative facts which give rise to the Federal law claims under 28

   U.S.C. § 1367.

4. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) and (3) because each

   Defendant regularly conducts business in this District, because a substantial part of the events

   or omissions giving rise to the claim occurred in this District, and because each Defendant is

   subject to this Court’s personal jurisdiction with respect to this action.


                                             PARTIES
5. At all times relevant, individual and representative Plaintiff DANIEL FLINT (“Plaintiff”) held

   his principal place of residence in the City of Charlotte, State of North Carolina.

6. At all times relevant, Defendant ALLY FINANCIAL, INC., (“Ally”), regularly and

   systematically conducted business in the City of Charlotte, State of North Carolina. Ally is

   incorporated in the State of Delaware and maintains its principal office at 500 Woodward

   Avenue, Detroit, MI 48226. Ally has appointed CT Corporation System as its Registered




                                              2 of 21
      Case 3:19-cv-00189-FDW-DCK Document 1 Filed 04/16/19 Page 2 of 25
   Agent for the State of North Carolina. Ally’s registered office and registered mailing address is

   160 Mine Lake Ct, Suite 200, Raleigh, NC 27615.

7. At all times relevant, Defendant UAR NATIONAL SERVICES, LLC., a/k/a United Auto

   Recovery, (“UAR”), regularly and systematically conducted business in the City of Charlotte,

   State of North Carolina. UAR maintains its principal office at 311 Moore Ln, Collierville, TN

   38017-1312. UAR has appointed Corporation Service Company as its’ registered agent,

   located at 2908 Poston Ave, Nashville, TN 37203-1312.

8. At all times relevant, Defendant ASSOCIATES ASSET RECOVERY, LLC., (“AAR”),

   regularly and systematically conducted business in the City of Charlotte, State of North

   Carolina. AAR has appointed Tammy S. Reason as its’ registered agent, located at 3601 E.

   Palmetto St, Florence, SC 29506.


                      BACKGROUND AND FACTUAL ALLEGATIONS
9. The foregoing class action is brought on behalf of a putative class that has been damaged as a

   result of state and federal consumer protection statutes. The subject matter of said action

   involves the illegal repossession of Plaintiff’s motor vehicle and the unfair and deceptive

   business practices related to the same.

10. On or about August 11, 2018, an employee of either Defendant UAR National Services or

   and/or Defendant Associates Asset Recovery (collectively referred to as “AAR”) entered Mr.

   Flint’s private, gated parking garage, located at 1750 Camden Rd, Charlotte, NC 28203.

11. After illegally trespassing on Mr. Flint’s property, the AAR employee repossessed Mr. Flint’s

   2015 Chevrolet Camaro, VIN # 2G1FT1EW7D9135131 (“the vehicle”).

12. At all times relevant, Mr. Flint was the owner of the vehicle.

13. Mr. Flint obtained financing for the vehicle from the Defendant Ally Financial.


                                              3 of 21
      Case 3:19-cv-00189-FDW-DCK Document 1 Filed 04/16/19 Page 3 of 25
14. At all times relevant, the vehicle was located in a gated parking garage, which the general

   public did not have access to. The entrance gate to the parking garage clearly and prominently

   displayed a “no trespassing” sign. Moreover, the gate is mechanically locked and can only be

   opened using a garage door opener.

15. On or about August 13, 2018, Mr. Flint called Ally Financial, who informed him that the

   redemption price to recover the vehicle would be $3,127.39 (the “redemption price”).

16. On or about August 13, 2018, Mr. Flint paid Ally Financial the full $3,127.39 redemption price

   in order to redeem the vehicle. Once Ally was paid, it directed Mr. Flint to pick up the vehicle

   from AAR at 6500 Lakeview Road, Charlotte, NC 28269.

17. When Mr. Flint arrived at AAR he was given a number of documents to sign. Included in these

   documents was a release and hold harmless clause, which stated: “By signing this Release, I

   fully understand the above statements and do agree to Release and Hold Harmless Associates

   Asset Recovery LLC and Ally Financial and or its Agents from all claims, demands and or

   actions, which I or my Representatives do have or may have against Associates Asset

   Recovery LLD, Ally Financial and/or its Agents or Employees, prior to this date” (the

   “Waiver”).

18. At no point prior to making the $3,127.39 payment was Mr. Flint informed that he would be

   required to sign a release and hold harmless clause. Moreover, Mr. Flint verbally objected to

   signing the Waiver.

19. In response to Mr. Flint’s objection, AAR refused to release Mr. Flint’s vehicle, stating that it

   would not release the vehicle until Mr. Flint signed all the documents, including the Waiver.

20. Mr. Flint informed the AAR representative that the full redemption price had been paid and

   Ally Financial had already faxed AAR the paperwork required to release the vehicle.




                                               4 of 21
      Case 3:19-cv-00189-FDW-DCK Document 1 Filed 04/16/19 Page 4 of 25
   Regardless, AAR told Mr. Flint that they only way they could release the vehicle was if he

   agreed to sign the Waiver. At least four AAR employees witnessed this conversation: 2 male (1

   African American and 1 Caucasian) and 2 female (both Caucasian).


                             COUNT 1 - Violation of NCGS 25-9-609
                           (Brought on Behalf of Plaintiff Individually)

21. Plaintiff re-alleges and hereby incorporates by this reference each and every preceding and

   subsequent allegation as though fully set forth herein.

22. Section 25-9-609 of North Carolina’s Uniform Commercial Code only allows a secured party

   the right to take possession of the collateral (without judicial process) if collection of said

   collateral would not result in a “breach of the peace.”

23. There is no question that the AAR employee illegally trespassed onto private property in order

   to take possession of the vehicle. Such action undoubtably constitutes a “breach of the peace.”

   As a result, the above listed putative defendants are jointly and severally liable to Mr. Flint for

   violating N.C.G.S 25-9-609.


                             COUNT 2 – Trespass to Real Property
                           (Brought on Behalf of Plaintiff Individually)

24. Plaintiff re-alleges and hereby incorporates by this reference each and every preceding and

   subsequent allegation as though fully set forth herein.

25. At no point did AAR have the legal right to enter the gated parking garage of Plaintiff’s

   residential premises.

26. Mr. Flint was in possession of the real property at the time AAR wrongfully repossessed the

   vehicle because he exercised acts of dominion over the parking garage and because he

   physically occupied the real property.




                                               5 of 21
      Case 3:19-cv-00189-FDW-DCK Document 1 Filed 04/16/19 Page 5 of 25
27. Defendants intentionally caused entry onto Mr. Flint’s property by physically entering the

   same despite knowledge of the fact that the property was not open to the public.

28. In the alternative, Defendants’ intent is constructive because Defendants’ conduct was so

   reckless or manifestly indifferent to the consequences of its’ actions that it justifies a finding of

   willfulness and wantonness equivalent to actual intent.

29. Mr. Flint did not give his express or implied consent to allow such entry


                           COUNT 3 – Trespass to Personal Property
                          (Brought on Behalf of Plaintiff Individually)

30. Plaintiff re-alleges and hereby incorporates by this reference each and every preceding and

   subsequent allegation as though fully set forth herein.

31. At all times relevant, Mr. Flint was in possession of his vehicle, the personal property, because

   he exercised acts of dominion over the property, was in physical possession of the property,

   and held actual title to property.

32. Defendants, without justification, authority or lawful excuse, interfered with Mr. Flint’s

   possession of his personal property by wrongfully repossessing the same.


                                    COUNT 4 - Conversion
                          (Brought on Behalf of Plaintiff Individually)

33. Plaintiff re-alleges and hereby incorporates by this reference each and every preceding and

   subsequent allegation as though fully set forth herein.

34. At all times relevant, Mr. Flint was in possession of his vehicle, the personal property, because

   he exercised acts of dominion over the property, was in physical possession of the property,

   and held actual title to property.




                                               6 of 21
      Case 3:19-cv-00189-FDW-DCK Document 1 Filed 04/16/19 Page 6 of 25
35. Defendants are liable for conversion of Mr. Flint’s property because they, without justification,

   authority or lawful excuse, completely divested Mr. Flint of the use and possession of his

   personal property.


                             COUNT 5 – Negligence Per Se
                      (Brought on Behalf of Plaintiff Individually)

36. Plaintiff re-alleges and hereby incorporates by this reference each and every preceding and

   subsequent allegation as though fully set forth herein.

37. Defendant had a duty to follow standards of conduct enacted as laws for the safety of the

   public.

38. Section 25-9-609 of North Carolina’s Uniform Commercial Code only allows a secured party

   the right to take possession of the collateral (without judicial process) if collection of said

   collateral would not result in a “breach of the peace.”

39. Defendants violated Section 25-9-609 by breaching the peace while taking possession of the

   collateral.

40. Section 25-9-609 was enacted to protect the health and safety of the citizens of Charlotte.

   Defendants’ violation of the same is negligence in-and-of-itself, a/k/a “negligence per-se."


                              INDIVIDUAL AND CLASS CLAIMS

                                        COUNT 6
      Breach of Contract and Breach of the Covenant of Good Faith and Fair Dealing
         (Brought on the Behalf of Plaintiff Individually and the Proposed Class)

41. Plaintiff re-alleges and hereby incorporates by this reference each and every preceding and

   subsequent allegation as though fully set forth herein.




                                               7 of 21
      Case 3:19-cv-00189-FDW-DCK Document 1 Filed 04/16/19 Page 7 of 25
42. Whether by law or statute, all contracts impose upon each party a duty of good faith and fair

   dealing. For example, in North Carolina, every UCC contract “imposes an obligation of good

   faith in its performance.” N.C. GEN. STAT. §25-1-304 (formerly codified as §25-1-203).

43. Plaintiff and the proposed class members entered into a contract, whether express or implied,

   with Defendants in which they agreed to pay the redemption price in return for having their

   reposed vehicle returned.

44. Defendants violated their duty of good faith and fair dealing duty by refusing to release Mr.

   Flint’s vehicle unless he agreed to release them from all liability, even though he had paid the

   redemption price in full.

45. Defendants violated their duty of good faith and fair dealing by failing to disclose to Plaintiff

   and the proposed class that they would be required to sign a release and hold harmless clause

   before their vehicle would be released, even though the redemption price had been paid in full.

46. Plaintiff and the proposed class members have performed all, or substantially all, of the

   obligations imposed on them under their agreement with Defendants.

47. Plaintiff and the proposed class have sustained damages as an actual and legal result of

   Defendants’ breach of the covenant of good faith and fair dealing. Consequently, they are

   entitled to damages in an amount to be later determined.


                   COUNT 7 - Unfair and Deceptive Acts and Practices
           (Brought on the Behalf of Plaintiff Individually and the Proposed Class)

48. Plaintiff re-alleges and hereby incorporates by this reference each and every preceding and

   subsequent allegation as though fully set forth herein.

49. All fifty states and the District of Columbia have enacted statutes to protect consumers against

   unfair, deceptive or fraudulent business practices. These state statues are often referred to as

   “Little FTC” consumer protection acts due to the obvious similarities they share with Section


                                               8 of 21
      Case 3:19-cv-00189-FDW-DCK Document 1 Filed 04/16/19 Page 8 of 25
   5(a) of Federal Trade Commission Act, which prohibits “unfair or deceptive acts or practices

   in or affecting commerce.” 15 U.S.C. § 45(a).

50. Plaintiff and all proposed class members (collectively referred to as the “consumers”) are all

   “consumers,” as defined by every State’s consumer protection act.

51. Pursuant to FRCP 23(c)(5); “When appropriate, a class may be divided into subclasses that are

   each treated as a class under this rule.” Plaintiff proposes that the proposed class be grouped

   as claims asserted under the substantively similar “Little FTC” state statutes. Specifically,

   Plaintiff proposes that the class be grouped into the following 5 sub-classes:

           a. State statutes that prohibit unfair or deceptive trade practices generally.

               Specifically, Alaska (AS §45.50.471 et. seq.); Arizona (Ariz. Rev. Stat. §44-1521

               et. seq.); Arkansas (A.C.A. § 4-88-101 et. seq.); California (Cal Bus and Prof

               Code 17200 et. seq.); Connecticut (C.G.S.A. §42-110b et. seq.); Delaware (6

               Del.C. § 2511 et. seq.); Florida (West’s F.S.A §501.201 et. seq.); Illinois (815

               ILCS 505/1, et seq.); Iowa (Iowa Code §714.H5 et. seq.); Kansas (K.S.A.

               §50-623 et. seq.); Kentucky (KRS 367.110 et. seq.); Maine (5 M.R.S.A §207 et.

               seq.); Maryland (Md. Com. Law Code Ann. §13-301(1) et. seq.); Massachusetts

               (M.G.L.A 93A §1 et seq.); Missouri (V.A.M.S §407.010 et. seq.); New

               Hampshire (N.H. Rev. Stat. §358-a et. seq.); New Jersey (N.J.S.A §56:8-1, et

               seq.); New Mexico (NMSA §57-12-1 et seq.); New York (N.Y.McKinney's

               General Business Law §349); North Carolina (N.C.G.S.A. §75-1.1 et. seq.);

               Oregon (O.R.S. T. 50, Ch. 646 et. seq.); Rhode Island (6 R.I. Gen. Laws Ann. §

               6-13.1-2 et. seq.); Texas (V.T.C.A., Bus. & C. §17.41 et. seq.); Vermont (9 V.S.A.

               §2453 et. seq.); Virginia (Va. Code Ann. §59.1-200(A)(14)); Washington




                                              9 of 21
      Case 3:19-cv-00189-FDW-DCK Document 1 Filed 04/16/19 Page 9 of 25
       (West's RCWA T. 19, Ch. 19.86 et. seq.); West Virginia (W. Va. Code Ann.

       §46A-6-104 et. seq.); and Wisconsin, (W.S.A. §421.102 et. seq.);

                     i. it should be noted that many of these state statutes prohibit unfair

                        or deceptive trade practices generally, with the intent that the Court

                        be guided by the interpretations given by the Federal Trade

                        Commission and the federal courts to Section 5(a)(1) of the Federal

                        Trade Commission Act (15 USC 45(a)(1). Specifically,

                        Connecticut (C.G.S.A. §42-110b et. seq.); Florida (West’s F.S.A

                        §501.201 et. seq.); Illinois (815 ILCS 505/1, et seq.); Maine (5

                        M.R.S.A §207 et. seq.); Massachusetts (M.G.L.A 93A §1 et seq.);

                        Rhode Island (6 R.I. Gen. Laws Ann. § 6-13.1-2 et. seq.);

                        Vermont (9 V.S.A. §2453 et. seq.); and West Virginia (W. Va.

                        Code Ann. §46A-6-104 et. seq.);

    b. State statutes that prohibit unfair or deceptive trade practices, upon proof that the

       Defendant acted “knowingly.” Specifically, Idaho (I.C. §48-603 et. seq.); Nevada

       (NRS 598.0915(10)); South Dakota (S.D. Codified Laws §37-24-6 et. seq.) and

       Wyoming (Wyo. Stat. Ann. §40-12-105 et. seq.);

    c. State statues that prohibit unfair or deceptive trade practices, which are defined as

       advertising goods or services with intent not to supply reasonably expectable public

       demand, and without a disclosure that the quantity of goods or services is limited.

       Specifically, Colorado (Colo. R.S. §6-1-105(1)(j)); District of Columbia (D.C.

       Code §28-3904(i)); Hawaii (HRS §481A-3(a)(10)); Michigan (MCL 445.903(h));

       Minnesota (MSA §325D.44(10)); Nebraska (Neb. Rev. Stat. Ann §87-302(10));




                                      10 of 21
Case 3:19-cv-00189-FDW-DCK Document 1 Filed 04/16/19 Page 10 of 25
                 Nevada (NRS 598.0915(10)); Ohio (ORC §4165.02(13)); Oklahoma (Okla. Stat.

                 Ann. tit. 15, § 753(9)); and Pennsylvania (Pa. Stat. Ann. tit. 73, §201-2(x));

           d. State statues that prohibit unfair or deceptive trade practices, which are defined as

                 conduct that creates a likelihood of confusion or misunderstanding. Specifically,

                 Hawaii (HRS § 481A-3(a)(12)); Michigan (MCL 445.903(n)); Minnesota (MSA

                 §325D.44(13)); and Pennsylvania (Pa. Stat. Ann. tit. 73, §201-2(xxi)); and

           e. State statues that prohibit unfair or deceptive trade practices, which are defined as

                 any conduct that is generally considered “unconscionable.” Specifically, District

                 of Columbia (D.C. Code §28-3904(r)); Nebraska (Neb. Rev. Stat. Ann. §

                 87-303.01(1)); and Oklahoma (Okla. Stat. Ann. tit. 15, §753(20) and §752(14)).

52. Defendants’ policies and practices as described herein are misleading, deceptive, unfair, false

   and fraudulent and are in violation of the above-cited statutes. Including, but not limited to;

    a. Refusing to release a consumer’s repossessed vehicle unless the consumer agreed to
       release Defendants from all liability, even though the consumer had already paid the
       redemption price in full;

    b. Failing to disclose to the consumer that they would be required to sign a release and hold
       harmless clause before their vehicle would be released, even though the consumer had
       already paid the redemption price in full;

    c. Continuing to harass the consumer by calling the consumer’s phone an unreasonable
       number of times every day;

    d. Causing a probability of confusion or of misunderstanding as to the legal rights of the
       consumer; and

    e. Charging additional fees on the consumer’s bill and listing them as “Miscellaneous” – i.e.
       failing to identify why the consumer is being charged these additional fees.

53. Defendants’ actions as described herein occurred during the course of trade and commerce.

54. Defendants have injured the public interest, and Defendants’ actions pose a continued threat to

   the public.


                                               11 of 21
     Case 3:19-cv-00189-FDW-DCK Document 1 Filed 04/16/19 Page 11 of 25
55. Defendants acted knowingly, with intent to defraud, deceive and with intent that Plaintiff and

   the proposed class members rely on Defendants’ deceptive concealments and

   misrepresentations, which they reasonably did.

56. As a direct and legal result of Defendants’ misleading, deceptive, unfair, false and fraudulent

   practices, Plaintiff and the proposed class members have sustained damages in amount to be

   determined later.


                           COUNT 8 - Fraudulent Inducement
          (Brought on the Behalf of Plaintiff Individually and the Proposed Class)

57. Plaintiff re-alleges and hereby incorporates by this reference each and every preceding and

   subsequent allegation as though fully set forth herein.

58. Defendants falsely represented the fact that Plaintiff and the proposed class were required to

   sign a waiver of their legal rights in order to redeem their vehicle, despite the fact that the

   redemption price was paid in full.

59. Defendants fraudulently concealed the fact that it knew, or should have known, that no such

   requirement existed under the law.

60. Defendants engaged in this conduct with the intent to deceive Plaintiff and/or the proposed

   class and to induce them to enter into a contract to waive their legal rights.

61. Plaintiff and/or the proposed class members reasonably relied on Defendants’ conduct and

   were deceived by Defendants’ fraudulent actions.

62. The false misrepresentation made by Defendants related to a material fact of the contract

   Plaintiff and/or the proposed class was forced to sign.

63. As a direct and legal result of Defendants’ misleading, deceptive, unfair, false and fraudulent

   practices, Plaintiff and/or the proposed class members have sustained damages in an amount to

   be determined later.


                                              12 of 21
     Case 3:19-cv-00189-FDW-DCK Document 1 Filed 04/16/19 Page 12 of 25
                        COUNT 9 - Fraudulent Misrepresentation
          (Brought on the Behalf of Plaintiff Individually and the Proposed Class)

64. Plaintiff re-alleges and hereby incorporates by this reference each and every preceding and

   subsequent allegation as though fully set forth herein.

65. Defendants made a material and false representation regarding the fact that Plaintiff and the

   proposed class must agree to waive their legal rights in order to redeem their vehicle, even

   though they had already paid the redemption price in full.

66. Defendants made this representation knowing that it was false and/or with reckless disregard to

   the truth.

67. By making this material misrepresentations and omissions, Defendants’ intent was to

   fraudulently induced Plaintiff and/or the proposed class members to sign away their ability to

   hold Defendants liable for any wrongdoing that occurred during the repossession of their

   property. Had Plaintiff and/or the proposed class known the actual facts – that the law did not

   require them to sign away their rights – they would not have taken such actions.

68. As an actual and legal result of the fraudulent and/or negligent misrepresentations and

   omissions, Plaintiff and/or the proposed class members sustained damages in an amount to be

   determined later.


                        COUNT 10 - Negligent Misrepresentation
          (Brought on the Behalf of Plaintiff Individually and the Proposed Class)

69. Plaintiff re-alleges and hereby incorporates by this reference each and every preceding and

   subsequent allegation as though fully set forth herein.

70. Defendants had a duty to exercise reasonable care and competence in obtaining and

   communicating information to Plaintiff and the proposed class because they intended them to




                                             13 of 21
     Case 3:19-cv-00189-FDW-DCK Document 1 Filed 04/16/19 Page 13 of 25
   rely upon, or knew they would rely upon, said information when redeeming their reposed

   vehicle. Defendants’ failure to do so is negligent misrepresentation.

71. Defendants knew, or should have known, that the law did not require Plaintiff and the proposed

   class members to agree to waive their legal rights in order to have their reposed property

   returned after they paid the full redemption price.

72. Telling Plaintiff and the proposed class that the only way their vehicle would be released is if

   they agreed to waive their legal rights was, in-fact, a false statement (the “false statement”).

73. The false statement was made during Defendants’ course of business and was related to a

   transaction in which Plaintiff and the proposed class had a financial interest.

74. Defendants intended Plaintiff and the proposed class rely on the false statement for guidance in

   a particular business transaction – i.e. redeeming their vehicle.

75. Defendants did not obtain or communicate the false information with the same degree of care,

   knowledge, intelligence or judgment that a prudent person would use under the same or similar

   circumstances.

76. Plaintiff and the proposed class actually relied on the false information provided by

   Defendants, and this reliance was justifiable.

77. Reliance on the false information was justifiable because, under the same or similar

   circumstances, a reasonable person, in the exercise of ordinary care, would not have

   discovered that the information was false and would have relied on the same.

78. As a direct and legal result of Defendants’ negligent misrepresentation, Plaintiff and the

   proposed class have sustained damages in an amount to be determined later.




                                              14 of 21
     Case 3:19-cv-00189-FDW-DCK Document 1 Filed 04/16/19 Page 14 of 25
     COUNT 11 - Violation of NCGS 75-50 et al (North Carolina Debt Collection Act)
        (Brought on the Behalf of Plaintiff Individually and the Proposed Class)

79. Plaintiff re-alleges and hereby incorporates by this reference each and every preceding and

   subsequent allegation as though fully set forth herein.

80. Defendants violated Section 75-54 of the North Carolina Debt Collection Act (NCDCA) by

   collecting or attempting to collect a consumer debt through the use of a “fraudulent, deceptive

   or misleading representation.”

81. Defendants violated N.C.G.S Chapter 75 Article 2 Section 75-75 by requiring Plaintiff and the

   proposed class (who are consumers) to sign a waiver of their legal rights without disclosing the

   nature and consequences of such affirmation or waiver and the fact that they were not legally

   obligated to make such affirmation or waiver.

82. Defendants violated Section 75-51 of the NCDCA by collecting or attempting to collect a

   consumer debt “by means of any unfair threat, coercion, or attempt to coerce. Such unfair acts

   include, but are not limited to … using or threatening to use … any illegal means to cause harm

   to the … property of any person.”

83. Defendants violated section 75-51 of the NCDCA by threating to keep Plaintiff and the

   proposed class’ vehicle, unless they agreed to sign the Waiver.

84. Defendants violated Section 75-52 of the NCDCA by “causing a telephone to ring or engaging

   any person in telephone conversation with such frequency as to be unreasonable or to

   constitute a harassment to the person under the circumstances.”

85. All Defendants are “debt collectors,” as defined by the NCDCA, because each was “engaging,

   directly or indirectly, in debt collection from a consumer.”




                                             15 of 21
     Case 3:19-cv-00189-FDW-DCK Document 1 Filed 04/16/19 Page 15 of 25
            COUNT 12 – Violation of Federal Fair Debt Collection Practices Act
          (Brought on the Behalf of Plaintiff Individually and the Proposed Class)

86. Plaintiff re-alleges and hereby incorporates by this reference each and every preceding and

   subsequent allegation as though fully set forth herein.

87. Defendant Ally Financial violated 15 USC 1692 Section 806(5) by causing Plaintiff and the

   proposed classes’ telephone to ring repeatedly or continuously with intent to annoy, abuse, or

   harass any person at the called number.

88. Defendants violated 15 USC 1692 Section 807 by falsely stating that Plaintiff and the proposed

   class was required to sign a waiver of their legal rights without disclosing the nature and

   consequences of such affirmation or waiver and the fact that they were not legally obligated to

   make such affirmation or waiver.


                             COUNT 13 – Negligence Per Se
          (Brought on the Behalf of Plaintiff Individually and the Proposed Class)

89. Plaintiff re-alleges and hereby incorporates by this reference each and every preceding and

   subsequent allegation as though fully set forth herein.

90. Defendant had a duty to follow standards of conduct enacted as laws to protect the public.

91. The Federal Fair Debt Collect Practices Act was enacted to protect public consumers.

92. Defendants violations of the Federal Fair Debt Collect Practices Act are negligence

   in-and-of-itself, a/k/a “negligence per-se."


                          COUNT 14 – Breach of Quasi Contract
          (Brought on the Behalf of Plaintiff Individually and the Proposed Class)

93. Plaintiff re-alleges and hereby incorporates by this reference each and every preceding and

   subsequent allegation as though fully set forth herein.




                                             16 of 21
     Case 3:19-cv-00189-FDW-DCK Document 1 Filed 04/16/19 Page 16 of 25
94. Quasi contract permits Plaintiff and the proposed class to recover where in fact there is no

   contract, but circumstances are such that justice requires a recovery as though there was a

   promise.

95. The law creates an obligation on Defendants, in the absence of any agreement, because

   Defendants’ promised to release Plaintiff’s and the proposed class’ vehicle after they paid the

   full redemption price.

96. Plaintiff and the proposed class are entitled to damages for breach of a quasi-contract because,

   after they paid the full redemption price, Defendants refused to return their vehicle and instead

   demanded they sign away their legal rights before releasing said vehicle.

97. As a direct and proximate result of Defendants’ breaches, Plaintiff and the Proposed class have

   suffered actual and consequential damages.

                                     CLASS ALLEGATIONS
98. Plaintiff re-alleges and hereby incorporates by this reference each and every preceding and

   subsequent allegation as though fully set forth herein.

99. Plaintiff brings all claims herein as class claims pursuant to Rule 23 of the Federal Rules of

   Civil Procedure (“FRCP”). Plaintiff hereby reserves the right to amend the class action

   allegations after further discovery on the matter has occurred. The requirements of FRCP 23

   are met with respect to the class defined below.


   A. Class Definition(s)
100.    Plaintiff is a member of the proposed class and members of the proposed class are definite

   and ascertainable. The definiteness element does not require identification of every potential

   class member. Identification of the proposed class members is not dependent upon any

   subjective criteria, such as a class members’ state of mind. The proposed class is ascertainable




                                              17 of 21
       Case 3:19-cv-00189-FDW-DCK Document 1 Filed 04/16/19 Page 17 of 25
   because the proposed class members are readily identifiable based upon objective criteria –

   specifically, whether they were subjected to the same illegal business practices as Mr. Flint

   was subjected to. Thus, the method used to ascertain potential class members does not require

   much, if any, individual factual inquiry. Therefore, the method used is administratively

   feasible.

101.     Plaintiff proposes that the Class be defined as:


          All persons or throughout the United States and its territories who, during the

          class period, entered into a secured agreement with Ally Financial and were

          either:

              1. Required to waive their legal rights in order to redeem their repossessed

                    vehicle, despite paying the redemption price in full;

              2. Subjected to an unreasonable amount of phone calls in connection with

                    the collection of the debt owed to Ally Financial; or

              3. Received a bill from Ally Financial that included charges for some

                    unidentified reason, such as “Miscellaneous,” “Other Charges” or some

                    similar language.

102.     Plaintiff proposes that the “class period” be defined as ending on the date this Complaint

   was filed and beginning on the first allowable date after accounting for any applicable state

   statute of limitations.

103.     Excluded from the Class are:

       a. persons in states whose state consumer protection act specifically forbids an individual

          from brining an action under said act on behalf of a class. Specifically, Alabama (Ala.

          Code §8-19.5); Georgia (Ga. Code Ann. §10-1, et seq).; Louisiana (RS §51:1401, et



                                                 18 of 21
       Case 3:19-cv-00189-FDW-DCK Document 1 Filed 04/16/19 Page 18 of 25
   seq.); Mississippi (MS Code §75-24-5); Montana Unfair Trade Practices and Consumer

   Protection Act of 1973 (§§30-14-101 to 226); South Carolina (SC Code of Laws

   §39-5-10, et seq.); Tennessee (T.C.A. §47-18-101, et seq.) and Utah (U.C.A. 1953

   §13-11-1 et. seq.);

b. persons other than “consumers” in states whose statutes are limited to consumers who

   purchase for personal, family or household purposes. Specifically, District of Columbia

   (D.C. Code §28-3901); Kansas (KSA §50-624); Maryland (Md. Com. Law Code Ann.

   §13-101); Michigan (MCL §445-902(g)); Missouri (V.A.M.S §407.025(1)); Oregon

   (O.R.S. T. §646.605(6)); Pennsylvania (73 P.S. §201.9.2); Rhode Island (Gen.Laws

   1956 §6-13.1-5.2(a)); Virginia (VA Code Ann. §59.1-198); and Wyoming (Wyo. Stat.

   Ann §40-12-102(a)(ii));

c. persons whose claims would be barred under applicable state statute of limitations or

   repose provisions that, unless otherwise tolled, limit the time period with which the claim

   can be brought.

d. persons who, prior to the filing of this complaint or prior to final judgment herein have

   filed separate legal actions against Defendants, asserting similar claims;

e. all Defendants and their subsidiaries, affiliates, officers and directors;

f. any entity in which Defendant or any other excluded entity has a controlling interest;

g. any judge or judicial official assigned to this matter and his or her immediate family;

h. the Court in which this case is assigned, its staff, and Plaintiff’s counsel and co-counsel;

   and

i. the legal representatives, successors or assigns of any such excluded persons or entities.




                                          19 of 21
Case 3:19-cv-00189-FDW-DCK Document 1 Filed 04/16/19 Page 19 of 25
   B. Numerosity – FRCP 23(a)(1)
104.     Based upon Defendants’ publicly available sales data, it is estimated that the class

   members are potentially in the millions and that joinder of all members is impracticable. The

   number and identities of proposed class members are administratively feasible and can be

   determined through appropriate discovery and identification from Defendants’ records.

   Moreover, joinder of all members is further impracticable because the proposed class members

   reside throughout the United States.


   C. Commonality – FRCP 23(a)(2)
105.     This action involves questions of law or fact common to the class. These common

   questions predominate over questions that affect only individual proposed class members.

106.     The questions of law or fact common to the proposed class including at least the following:

       a. Whether Defendants engaged in unfair, unlawful or deceptive business practices, or
          breached its’ duty of good faith, by requiring individuals to waive their legal rights before
          releasing their reposed vehicle, even though the individual had paid the redemption price
          in full.

       b. Whether Defendants engaged in unfair, unlawful or deceptive business practices, or
          breached its’ duty of good faith, by harassing consumers by placing an unreasonable
          amount of phone calls to the consumers house and in an attempt to collect a debt.

       c. Whether Defendants engaged in unfair, unlawful or deceptive business practices, or
          created a likelihood of confusion or misunderstanding, by charging consumers for
          unidentified reasons, such as “Miscellaneous,” “Other Charges” or some similar
          language.

       d. Whether Defendants’ actions, as described herein, are otherwise unfair or deceptive or
          otherwise illegal.

       e. Whether Defendants’ unfair and deceptive practices harmed Plaintiff and the proposed
          class.
   D. Typicality – FRCP 23(a)(3)


107.     Plaintiff’s claims are typical of the claims of the proposed class.



                                                20 of 21
       Case 3:19-cv-00189-FDW-DCK Document 1 Filed 04/16/19 Page 20 of 25
108.    Plaintiff’s claim is typical because it arises from the same unlawful, unfair and deceptive

   business conduct that gave rise to the claims of the other proposed class members and because

   all such claims are based on the same legal theory.

109.    Plaintiff’s claims are typical of the claims of the proposed class because, during the class

   period, Defendants’ unlawful, unfair, and fraudulent actions concern the same business

   practices described herein, irrespective of where they occurred or were experienced. The

   injuries of each member of the proposed class were caused directly by Defendants’ wrongful

   conduct. In addition, the factual basis for Defendants’ misconduct is common to all proposed

   class members and represents a common thread of misconduct resulting in injury to all

   proposed members.

   E. Adequacy – FRCP 23(a)(4)
110.    The representative parties in this case will fairly and adequately protect the interests of the

   class.

111.    Plaintiff is committed to pursuing this action and has retained competent counsel

   experienced in the prosecution of consumer protection actions. Moreover, neither Plaintiff nor

   Plaintiff’s Counsel have any interests adverse to any individual proposed class members, nor

   to any interest of the class as a whole. Plaintiff and Plaintiff’s Counsel are aware of their

   fiduciary responsibilities to the proposed class members and will diligently discharge those

   duties by vigorously seeking the maximum possible recovery for the proposed class.


   F. Predominance – FRCP 23(b)(3).
112.    The questions of law or fact common to the proposed class members predominate over any

   questions affecting only individual members.




                                               21 of 21
       Case 3:19-cv-00189-FDW-DCK Document 1 Filed 04/16/19 Page 21 of 25
113.    Common issues predominate because any individual factual determinations that will need

   to be made can be accomplished using Defendants’ computer records. Moreover, common

   issues predominate because adding more plaintiffs to the class will not increase the amount of

   evidence that will be required to be introduced.

114.    In addition, the fact that each individual class member may be entitled to a specific, and

   different, amount of damages does not cause individual questions to predominate over

   common questions. “Courts in every circuit have uniformly held that the 23(b)(3)

   predominance requirement is satisfied despite the need to make individualized damage

   determinations and a recent dissenting decision of four Supreme Court Justices characterized

   the point as ‘well nigh universal.’ Indeed, a class may also be certified solely on the basis of

   common liability, with individualized damages determinations left to subsequent

   proceedings.” (William B. Rubenstein, Newberg on Class Actions, § 4:54 (5th ed.)(Updated

   June 2015) (citations omitted)).

115.    Similarly, the fact that this matter includes individuals from multiple states and involves

   multiple state laws does not cause individual questions to predominate over common

   questions. The reason: the substantive consumer protection statutes at issue can easily be

   organized into groups (as explained in detail below) of states with similar legal regimes –

   therefore “allowing the Court to create sub-classes for each distinct state legal approach and

   with common issues predominating within that sub-class.” Id. at §4:61.


   G. Superiority – FRCP 23(b)(3).
116.    A class action in this case is superior to other available methods for fairly and efficiently

   adjudicating the controversy.




                                               22 of 21
       Case 3:19-cv-00189-FDW-DCK Document 1 Filed 04/16/19 Page 22 of 25
117.    When considered on an individual basis, the damages resulting from Defendants’ unfair

   and deceptive business practices are extremely low. Consequently, it is highly unlikely any

   individual claimant (and even less likely that an attorney) would spend the time, money and

   effort necessary to challenge the alleged conduct. Therefore, there is no question that a class

   action is the superior method of adjudication.

118.    Class Action treatment will permit a large number of similarly situated persons to

   prosecute their common claims in a single forum simultaneously, efficiently, and without the

   unnecessary duplication of effort and expense that numerous individual actions would create.

   Class treatment of common questions of law and fact would also be superior to multiple

   individual actions or piecemeal litigation in that class treatment will conserve the resources of

   the Court and the litigants, and will promote consistency and efficiency of adjudication.


F. The Prerequisites of Rule 23(b)(3) are Satisfied

119.    This case satisfies the prerequisites of Fed. R. Civ. P. 23(b)(3). The common questions of

   law and fact enumerated above predominate over questions affecting only individual members

   of the proposed class, and a class action is the superior method for fair and efficient

   adjudication of the controversy. The likelihood that individual members of the Class will

   prosecute separate actions is remote due to the extensive time and considerable expense

   necessary to conduct such litigation, especially when compared to the relatively modest

   amount of monetary, injunctive and equitable relief at issue for each individual proposed class

   member. This action will be prosecuted in a fashion to ensure the Court’s able management of

   this case as a class action on behalf of the class.




                                              23 of 21
       Case 3:19-cv-00189-FDW-DCK Document 1 Filed 04/16/19 Page 23 of 25
F. The Prerequisites of Rule 23(b)(2) are Satisfied

120.    In the alternative, this case also satisfies the requirements of Rule 23(b)(2) because the

   proposed class is seeking injunctive and declaratory relief related to Defendants illegal

   business practices.


                                         JURY DEMAND


Plaintiffs demand a trial by jury


                                    REQUEST FOR RELIEF


        THEREFORE, Plaintiff and the proposed class respectfully request of this Honorable

Court the following relief:

   1. An order certifying the Class, including any subclasses as specified herein, appointing

        Plaintiff as class representatives and appointing the Law Offices of Daniel C. Flint, P.C. as

        lead class counsel;

   2. Declaratory Relief finding Defendants’ acts and practices to be wrongful, deceptive unfair

        and unconscionable, as well as injunctive relief in the form of an Order demanding

        Defendants cease and desist such practices;

   3. Restitution of all fees wrongfully retained by Defendants as a resulted of its unfair and

        deceptive business practices, in an amount to determined at trial;

   4. Actual damages in an amount to be determined at trial;

   5. Statutory, punitive and exemplary damages in an amount to be determined at trial;

   6. Pre-judgment and post-judgment interest at the maximum rate allowable by law;

   7. The costs and disbursements incurred by Plaintiff and the proposed class in connection

        with this action, including reasonable attorneys’ fees; and



                                              24 of 21
       Case 3:19-cv-00189-FDW-DCK Document 1 Filed 04/16/19 Page 24 of 25
8. Any further relief as this Court deems just and proper under the circumstances.



                                                /s/ Daniel C. Flint
                                                Law Offices of Daniel C. Flint, P.C.
                                                Daniel C. Flint (50,000)
                                                Counsel for Plaintiff
                                                525 N. Tryon, Suite 1600
                                                Charlotte, NC 28203
                                                (704) 904-8469
                                                info@flint-law.com

                                                Date: April 16, 2019




                                        25 of 21
 Case 3:19-cv-00189-FDW-DCK Document 1 Filed 04/16/19 Page 25 of 25
